PER CURIAM.
We affirm both the trial court’s order of temporary support and the subsequent order of contempt, finding that there is competent substantial evidence in the record to support both orders. Notwithstanding our affirmance, we are distressed at the failure by both parties to place before the trial *9court complete and verifiable evidence of each party’s financial posture. Our affirmance is without prejudice to either side to seek further relief in the trial court.
ANSTEAD, LETTS and HURLEY, JJ., concur.